t c memo united_states tax_court mary a saigh a k a mary saigh transferee petitioner v commissioner of internal revenue respondent docket no filed date john r holsinger for petitioner william c bogardus for respondent memorandum opinion haines judge respondent determined a liability of dollar_figure plus interest for petitioner as transferee of assets in the federal estate_tax of the estate of mary kabbash the estate after concessions the issue to be decided is whether petitioner is liable for interest on a dollar_figure liability as a transferee of the property from the due_date of the estate_tax_return unless otherwise noted section references are to the applicable version of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in palm beach gardens florida petitioner is the daughter of mary kabbash decedent and she is the sister of william kabbash samuel kabbash and joyce samaha in early decedent gave william kabbash a general power_of_attorney to make gifts to her children on her behalf as power_of_attorney for decedent william kabbash gifted the following to petitioner date date date date amount dollar_figure big_number big_number petitioner received an additional dollar_figure from decedent or the estate from date to date decedent died on date at the time of her death decedent had a will that controlled the disposition of her assets and that named william kabbash and samuel kabbash as coexecutors of the estate the estate had a value in excess of dollar_figure million at the date of her death form_706 united_states estate_tax_return estate_tax_return for decedent was due on date months from the date of death the coexecutors failed to file an estate_tax_return and to make any payments for estate_taxes on or about date respondent filed a substitute for return for the estate on date petitioner received a summons from respondent dated date for testimony and records regarding the estate_tax_return petitioner did not appear or respond to the summons in petitioner received a call from respondent informing her that the estate_tax_return had not been filed and that the estate_taxes had not been paid petitioner responded that the call was the first time that she was made aware that the estate_taxes had not been paid on date respondent issued a notice_of_deficiency to the estate on date the estate filed a petition to redetermine the deficiency on date mary tom was appointed to serve as administratix of the estate in date mary tom instituted a suit against william kabbash and samuel kabbash for alleged waste and mismanagement of the estate on date the complaint filed by mary tom was amended to add petitioner as a defendant as the recipient of dollar_figure of alleged improper payments from the estate from date to date judgments were entered against william kabbash and samuel kabbash but mary tom recovered only dollar_figure on behalf of the estate on date pursuant to an agreement of the parties we entered a decision that the estate owed a deficiency of dollar_figure the deficiency was assessed on date the period of limitation for assessment of the estate_tax liability was set to expire on date there are no assets remaining in the estate from which the estate_tax liability may be satisfied as of date an estate_tax liability in excess of dollar_figure remains unpaid on date respondent sent petitioner a notice of transferee_liability in which respondent determined that petitioner owed dollar_figure plus interest as transferee trustee and beneficiary of the property of the estate on date petitioner filed a timely petition with the court disputing this notice of transferee_liability discussion in a transferee_liability case the burden_of_proof is on respondent to show that petitioner is liable as a transferee of property of a taxpayer but not to show that the taxpayer was liable for the tax sec_6902 rule d petitioner concedes that she is liable for the dollar_figure determined in the notice of transferee_liability as transferee trustee and beneficiary of property of the estate the only issue remaining is whether petitioner is liable as transferee of property of the estate for interest on the dollar_figure liability from the due_date of the estate_tax_return petitioner argues that she is liable for no interest or alternatively that interest should begin to run when petitioner was notified of the liability by the notice of transferee_liability in petitioner further argues that we should follow precedent in the u s court_of_appeals for the third circuit because all events pertinent to her case occurred in new jersey respondent argues that petitioner similar to the transferee in the case of 29_f3d_1533 11th cir affg 100_tc_252 is liable for interest on the amount of the transfer from the date the estate_tax_return was due we disagree with petitioner and hold for respondent on the basis of controlling precedent sec_6601 provides that interest on unpaid tax shall be paid for the period from the last date prescribed for payment of the tax to the date paid sec_6601 defines the last date for payment when the date is not otherwise prescribed as the date the liability for tax arises and in no event shall be later than the date notice_and_demand for the tax is made by the secretary sec_6601 further provides that the interest prescribed under this section shall be assessed collected and paid in the same manner as taxes sec_6324 provides in relevant part if the estate_tax imposed by chapter is not paid when due then the transferee who receives or has on the date of the decedent’s death property included in the gross_estate under sec_2034 to inclusive to the extent of the value at the time of the decedent’s death of such property shall be personally liable for such tax that is if an estate_tax is unpaid when due then certain transferees who receive property includable in the gross_estate under sec_2034 to are personally liable for the unpaid tax to the extent of the value of such property at the time of the decedent’s death sec_6324 see 114_tc_94 further sec_6901 provides that such liabilities of the transferee shall be assessed paid and collected in the same manner as the taxes with respect to which the liabilities were incurred thus sec_6901 sets forth the procedures to be followed in transferee_liability cases the existence and extent of a transferee’s substantive liability are established under sec_6601 does not otherwise specify the last date for payment of a transferee’s liability for unpaid estate_tax sec_6324 in the cases to which it applies armstrong v commissioner supra pincite petitioner argues that because all of the operative facts took place in new jersey and this case would be appealable to the third circuit had she resided in new jersey rather than in florida when she filed her petition fairness compels the use of third circuit precedent we disagree we generally follow a decision squarely on point of a circuit to which a case is appealable see 54_tc_742 affd 445_f2d_985 10th cir absent the parties’ stipulation to the contrary we determine where appeal will lie on the basis of a taxpayer’s residence when she filed the petition with this court sec_7482 and therefore we defer to the decisions of the eleventh circuit because petitioner’s residence was in florida at the time she filed the petition in 100_tc_252 affd in part and revd in part 29_f3d_433 8th cir affd 29_f3d_1533 11th cir the taxpayers each received dollar_figure as beneficiaries of the life_insurance_policy of the transferor- decedent id pincite the transferor-decedent’s estate_tax at the time of the filing of the petitions one taxpayer resided in lincoln neb and the other taxpayer resided in fort pierce fla 100_tc_252 n affd in part and revd in part 29_f3d_433 8th cir affd 29_f3d_1533 11th cir liability plus interest was unpaid id the commissioner mailed separate notices of transferee_liability to the taxpayers asserting a transferee_liability against each taxpayer of dollar_figure plus interest id the issue in the case was whether the taxpayers were liable for interest on the amount of their personal liabilities for unpaid estate_tax from the due_date of the estate_tax_return id pincite we held that each taxpayer was liable for interest on the amount of his personal liability for unpaid estate_tax from the due_date of the estate_tax_return on the appeal of our decision in baptiste v commissioner supra the court_of_appeals for the eleventh circuit affirmed our decision 29_f3d_1533 11th cir the court_of_appeals reasoned that the obligation imposed by sec_6324 is not a tax_liability but a personal liability of the general sort imposed by federal_law because otherwise there would be no need for the code to provide a separate procedure under sec_6901 to collect transferee liabilities in the same way it collects tax_liabilities id pincite the court_of_appeals stated that if a transferee_liability under sec_6324 were a tax_liability then sec_3 our decision was also appealed to the u s court_of_appeals for the eighth circuit which reversed it in part see 29_f3d_433 8th cir affg in part and revg in part 100_tc_252 a would be superfluous and wholly unnecessary id thus the court_of_appeals concluded that the liability under sec_6324 is an independent personal obligation that may be collected in a manner similar to the collection of tax_liabilities pursuant to sec_6901 id pincite further the court_of_appeals concluded that sec_6901 authorized the imposition of interest on the obligation of the transferee under sec_6601 as if it were a tax_liability and that the limitation imposed under sec_6324 applied only to the underlying tax obligation not on the independent interest obligation imposed on the taxpayer under sec_6324 by way of sec_6901 and sec_6601 id the court_of_appeals held that this liability arose under sec_6324 when the tax was not paid_by the estate and the taxpayer was in possession of the transferred assets ie when the estate_tax_return was due id from a policy standpoint the court_of_appeals noted this result comports with economic reality the limitation of sec_6324 was designed to prevent a transferee from being liable for the estate_taxes of another beyond the benefit he received from the estate in the case of the disputed interest however baptiste has had the use and enjoyment of the dollar_figure from the time he received it until the present there is no unfairness in requiring him to pay for this use and the denial of its use to the government baptiste has had the opportunity to invest and earn a return on the dollar_figure similar to that which he is now obligated to pay the government and the government has been refused that opportunity to hold otherwise would create a system which encourages transferees to retain assets of the estate at the expense of the government for as long as possible with no adverse consequences id pincite3 n the facts in the instant case mirror the facts in baptiste v commissioner supra ie the transferee received amounts from a decedent less than the estate_tax liability the estate_tax was unpaid and respondent sought to impose the estate_tax liability on the transferees on the basis of our holding and the holding of the court_of_appeals in baptiste v commissioner supra we hold that petitioner is liable for interest on the dollar_figure determined in the notice of transferee_liability as a transferee of the property of the estate from the due_date of the estate_tax_return pursuant to sec_6601 sec_6324 and sec_6901 in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
